/16 SUPPLEMENT DATED FEBRUARY 1, 2016 TO THE PROSPECTUS DATED FEBRUARY 1, 2016 OF FRANKLIN MANAGED TRUST (Franklin Rising Dividends Fund) The Prospectus is amended as follows: I. The first paragraph of the “Fund Summary – Principal Investment Strategies” section on page 3 is revised as follows: Under normal market conditions, the Fund invests at least 80% of its net assets in investments of companies that have paid consistently rising dividends. The Fund invests predominantly in equity securities, primarily common stock. Companies that have paid consistently rising dividends include those companies that currently pay dividends on their common stocks and have maintained or increased their dividend rate during the last four consecutive years. II. The first paragraph of the “Fund Details – Principal Investment Policies and Practices” section on page 9 is revised as follows: Under normal market conditions, the Fund invests at least 80% of its net assets in investments of companies that have paid consistently rising dividends.
